Citation Nr: 0212606	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The appellant had active service from May 1977 to February 
1982.

This appeal is from the September 1995 decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board of Veterans' Appeals 
remanded the case in March 1998 and January 1999.


FINDINGS OF FACT

1.  The appellant's service-connected schizophrenia is 100 
percent disabling.

2.  The appellant knows the value and use of money, 
demonstrates approximately a 25 percent discrepancy between 
the amount of his VA benefits and the amount of his 
expenditures, is confused about the mechanics of paying bills 
or correcting errors, maintains credit card accounts but does 
not understand such features of their operation as minimum 
payments, and requires supervision to effectively handle his 
money on a daily, weekly and monthly basis.


CONCLUSION OF LAW

The appellant lacks the mental capacity to manage the 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The appellant's claim requires no specific forms, thus, there 
is no issue as to provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  A 
predetermination notice of July 1995 informed the veteran of 
the nature of the determination of competence and of the 
evidence necessary to oppose the action.  The RO notified the 
veteran by letter of September 1995 of the finding of 
incompetence, enclosing a copy of the rating decision.  In 
the February 1998 statement of the case, the RO again noted 
the evidence that showed incompetence, and thus, the evidence 
necessary to show competence.  The veteran's representative's 
statement of April 24, 1996, reveals the veteran had actual 
notice of the evidence necessary to substantiate his claim.  
The Board concludes from these actions that VA has informed 
the appellant of the type of information and evidence 
necessary to substantiate his claim, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The record reveals that all VA records pertinent to the 
matter at issue are of record, and the veteran has not 
indicated the existence of any other so as to trigger VA's 
duty to obtain such records.  VA has discharged its duty to 
obtain evidence in assistance of the veteran's claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA has afforded the veteran 
examinations in November 1993, March 1995, May 1998, and 
August 2000.  VA also afforded the veteran special field 
examinations pertinent to the specific matter at issue in 
December 1995, December 1996, November 1997, December 1999, 
and April 2000.  These opinions reported findings and the 
opinions of the examiners on the matter at issue.  VA has 
discharged its duty to provide medical examinations and to 
obtain expert opinions.

Finally, there is no failure by VA to obtain evidence to 
substantiate the veteran's claim after effort to do so.  
Consequently, no event triggered VA's duty to notify the 
veteran of a failure to obtain evidence.  38 U.S.C.A. § 
5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Competence

The veteran is service connected for schizophrenia.  
Following VA examination in November 1993, the RO awarded a 
100 percent schedular rating for paranoid schizophrenia, 
finding the appellant then competent.

The November 1993 VA examiner interviewed the appellant and 
his mother, with whom he then lived.  The appellant was a 
vague historian.  The examiner found him markedly socially 
withdrawn with significant impairment in functioning.  The 
appellant admitted to auditory and visual hallucinations in 
the past.  His mother confirmed his marked lack of 
initiative, interests, and energy, without evidence of 
organic factor at that time.  He had a flat affect, a 
monotone voice, and little movement of his face.  His mother 
reported he talked to walls and cursed people he felt were 
trying to get him.  The examiner opined the appellant was not 
functioning at all, was totally disabled, and was in great 
need of treatment.  The diagnosis was paranoid schizophrenia.  
The prognosis was for no change.

On VA examination in March 1995, the examiner found it 
difficult to obtain a history from the appellant, even with 
the contribution of his mother, who brought him to the 
examination.  The examiner reviewed the claims folder to 
obtain history of the onset in service of schizophrenia and 
its subsequent course.  The appellant voiced no complaints, 
but his mother said he jerked his head, used profanity, and 
was "just not a normal person."  The appellant presented 
decently dressed, but with poor personal hygiene.  He was 
well oriented to time, place, and person.  He admitted to 
hearing voices, but being unable to figure out what they 
said.  He reported seeing a ghost in his room recently.  The 
examiner felt the appellant was definitely paranoid.  He 
could not perform abstract thinking, being unable to decipher 
similarities.  His thought became loose and tangential while 
attempting to decipher proverbs.  He had very poor judgment 
and impaired insight into his illness; he did not know what 
was wrong with him.  His recent and remote memory was poor, 
and his general fund of information was extremely poor.  The 
diagnosis was paranoid schizophrenia by history and old 
records, and possibly some organic brain syndrome secondary 
to space occupying brain lesion and related surgery .  The 
examiner opined that the appellant was not in a position to 
manage his own finances because the appellant could not state 
the exact amount of his benefits check, what he spends it on, 
etc.  The examiner expressed surprise that the appellant's 
mother let him handle the finances.

The appellant filed a notice of disagreement in October 1995 
in which he objected to the finding of incompetence and the 
assignment of a fiduciary to receive his benefits.  
Specifically, he objected to the involvement of a fiduciary 
in his affairs as inflicting unnecessary stress.  He said 
that when his VA check came to his home mailing address, his 
family called him, which worked well for him, and he objected 
to any change in that way of doing things.

On VA field examination in December 1995, the veteran and his 
mother were interviewed.  The veteran's mental status 
revealed he was aware of time and place.  He was neat and his 
one-bedroom apartment was well kept.  The veteran reported 
that he maintained a bank account, paid his bills on time and 
knew the bills he owed and their amounts.  He supported 
himself and a son with his VA benefits.  The veteran 
apparently showed the examiner his monthly bills, and his 
benefits appeared sufficient to meet his obligations, which 
he reported were met on time.  His mother confirmed his 
timely payment of debts.  The field examiner opined that the 
veteran understood that he had to pay his bills in a prompt 
manner and had the capacity to do so.  The examiner also 
noted that the veteran had his mother's assistance with 
decisions.

In January 1996, VA designated the appellant a Supervised 
Direct Payment beneficiary.

On VA field examination in December 1996, his mental and 
financial status and functionality were about the same as in 
December 1995.

In November1997 a VA field interviewer saw the appellant in 
his home.  Regarding the appellant's physical and mental 
condition, the examiner stated his appearance was neat and 
very appropriate.  He was extremely well oriented to time, 
place, and events.  His capacity to communicate remained 
excellent, although he admitted to a little bit of 
hallucination and imagining things happening to him.  He 
admitted hearing voices occasionally.  He got along quite 
well and stated he had no problems whatsoever.  The 
appellant's 11 year old son lived with him.  The appellant 
used the county service officer if he had any problems.  
Hospitalization in the past year had been for follow-up 
surgery a year ago.  He remained on several medications and 
under treatment by local and VA doctors.

Regarding the appellant's capacity to manage funds, the field 
interviewer wrote:

The veteran receives $2001.00 per month 
from VA.  "He understands the value and 
proper use of money.  He understands that 
he continues to pay all of his bills in a 
prompt manner and handles all of his 
money wisely on a daily, weekly and 
monthly basis.  If the veteran does have 
a problem as mentioned in the last field 
exam and [sic] he does discuss it with 
his mother.  It is obvious the veteran 
still has problems that remains [sic] in 
need of a fiduciary.  Even though we are 
paying him under the Supervised Direct 
Payment Plan it is obvious he needs to 
stay on this plan because he could in the 
future have a guardian.

Regarding the appellant's use of his funds, the interviewer 
reported that he spent all of his money on a monthly basis, 
with the remainder after paying rent, food, electricity, 
telephone and other utilities spent primarily on his son.  He 
also had $1600.00 in a savings account.  The interviewer 
stated, "All of the money is being spent properly on the 
care and maintenance of the veteran and his son."  The 
appellant answered all questions asked of him about his 
finances.  He understood his bills and paid them promptly.

Socially and environmentally, the interviewer reported the 
appellant got along well with those he knew, engaged in 
several recreational activities socially, and went where he 
wanted to go on a daily basis.  His two bedroom home showed 
excellent housekeeping.  The interviewer recommended VA 
continue paying the appellant under the Supervised Direct 
Payment Plan.

On VA psychiatric examination in May 1998, the appellant 
reported he had been unemployed for several years and he 
could not work because of a brain tumor.  His mother 
confirmed tumor surgery.  She reported she lived next door to 
the appellant and supervised him.  She stated he got confused 
easily.  He reported he currently took medicine and had VA 
outpatient psychiatric treatment, but he could not recall the 
name of the medicine or of his physician.  He could give no 
other information than his prior diagnosis of schizophrenia.  
He reported frequently hearing voices giving instructions.  
His mood was depressed.  His affect was labile.  He was 
disoriented to time and did not know the month.  He was 
oriented to person and place.  His had impaired memory in all 
three spheres.  He had occasional auditory hallucinations.  
He was not actively homicidal or suicidal.  He was an 
extremely poor historian and was unable to give much 
information.  The diagnoses were paranoid schizophrenia and 
organic brain syndrome with severe memory impairment.  A 
Global Assessment of Functioning (GAF) score from 
schizophrenia was 40.  The examiner opined that compounding 
the GAF from schizophrenia with his cognitive defects 
produced a lower actual GAF score.  He concluded the 
appellant was incompetent to handle his own affairs.

In May 1998, in the context of opposition to a claim by 
another party for an apportionment of his VA compensation, 
the appellant submitted an accounting of his income and 
expenses that showed a monthly deficit.

On VA field examination in December 1999, the veteran's 
appearance was neat and appropriate.  He was fairly 
orientated to time, place and events.  He reported being 
troubled occasionally by auditory hallucinations.  He 
reported being on several medications.  The veteran 
demonstrated confusion about the nature of his disorder; he 
did not know why he heard voices.  He obtained assistance 
with problems from the County Service Office.  The veteran 
seemed to understand the value and proper use of money, and 
he handled his money on a daily basis, paying his bills 
appropriately.  However, the examiner stated emphatically, 
essentially, that the veteran became confused with any 
irregularity and needed the counseling of his mother, who 
helped manage the veteran on a nearly daily basis.  The 
examiner felt that although the veteran handled his money 
appropriately on a daily basis, he was at risk for 
decompensating without the assistance of a fiduciary.  This 
risk notwithstanding, the examiner opined that the benefit to 
the veteran's self esteem and general sense of well being 
made him an ideal candidate for supervised direct payment, 
which the examiner recommended.

On VA field examination on April 14, 2000, the veteran was 
noted to be in good health, polite and cooperative.  The 
veteran lived in a family-owned home rent-free.  The examiner 
noted that he was oriented to person, time, and location.  
The veteran reported that he took medication when asked, but 
when challenged to produce the bottles, he could or would 
not.  Through ongoing questioning, the examiner concluded 
that the veteran did not take psychiatric medications as 
prescribed.  The veteran seemed unable to understand many of 
the examiner's questions.  He could identify his regular 
financial obligations and indicated that he understood the 
need to pay them, but he could not account for his 
expenditures over the past two weeks.  Of his approximately 
$2100.00 monthly VA benefit, he could not account for 
approximately $500.00 in expenditures for the month to date.  
His mother reported that his out of pocket expenditures were 
considerably more than the veteran reported.  The veteran did 
not verify the existence of two credit card accounts he 
stated he had.  He was unable to show how he managed his 
finances.  The veteran's mother indicated that the veteran 
understood his finances, but that she needed her help.  For 
example, she reported he bought clothes that did not fit him, 
and she had to make him return them for the right size.  She 
reported that he did not give money away, and no one took 
advantage of him.  She stated that she saw how he handled his 
money on outings they took together, but that she did not 
know much about how he handled his money day to day.  The 
examiner stated that the veteran managed his money well day 
to day, but did not understand it in the abstract, i.e., he 
did not understand his credit cards and such matters and as 
minimum balances.  The field examiner opined that the veteran 
could not handle his finances without guidance of a 
fiduciary.

On VA psychiatric examination in August 2000, the examiner 
interviewed the veteran and then reviewed the veteran's VA 
claim file in detail.  The veteran was found to be a very 
difficult historian, unclear as to the purpose of the 
examination.  The veteran reported auditory hallucinations 
and that he had had visual hallucinations.  The examiner 
noted significant periods of paranoia and delusions, such as 
believing that others could read his mind.  He was not 
currently under any psychiatric treatment, and none of the 
medications he reported using currently were for psychiatric 
treatment.  The examiner noted that his mother was very 
involved with him.  His mental status was confused during the 
examination.  His thought processes showed significant 
tangentiality and circumstantiality with no looseness or 
flight of ideas.  His insight and judgment were poor to fair.  
He demonstrated very concrete abstraction and cognitive, 
attention, and concentration deficits; he could not spell 
"world" backwards with even one letter in correct sequence.  
He was unaware of the day of the month, the date, or the 
year.  He recalled none of three words after five minutes.  
The diagnosis was chronic, paranoid schizophrenia.  The 
veteran's Global Assessment of Functioning was 35.

Upon review of the veteran's claims file, he noted that on 
recent field examination, the veteran's bills did not match 
his report of his finances, and that he did not seem aware of 
some of his financial responsibilities.  The veteran reported 
that he understood that he must pay his bills promptly, but 
seemed unable to understand how much to pay or how to manage 
checks, using the ATM to get cash and using money orders to 
pay bills.  During the examination, the veteran revealed good 
intentions regarding his financial obligations, but he could 
not specifically describe how to pay his bills.  The examiner 
opined that the veteran's confusion, lack of ability to 
abstract, and memory difficulties indicated that he could not 
handle his finances without assistance, and that he should 
continue to have a fiduciary.

In an undated letter received after the August 2000 VA 
examination, the veteran stated that "I really prefered 
[sic] for things to stay as they were in reguards [sic] to 
handling your own funds because it keeps other non VA people 
out of VA business and it helps to stop others from haveing 
[sic] the continuing ideas that they could possibly try to 
get people in areas where fudiciarys [sic] live to get them 
to try to steal money from veterans."
 
The regulations governing determinations of competency and 
incompetency are well summarized in Sanders v. Brown, 9 Vet. 
App. 525, 529 (1996).

Mental incompetency is defined by 
regulation as pertaining to a person "who 
because of injury or disease lacks the 
mental capacity to contract or to manage 
his or her own affairs, including 
disbursement of funds without 
limitation."  38 C.F.R. § 3.353(a) 
(1995).  Rating agencies are authorized 
to make official determinations of 
incompetency and competency for the 
purpose of existing laws, regulations, 
and VA instructions. 38 C.F.R. § 3.353(b) 
(1995).  

The regulation is unchanged in the current edition of the 
Code of Federal Regulations.  Additionally, the regulation 
provides for a presumption in favor of competency.  "Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency."  38 C.F.R. 
§ 3.353(d) (2001).

The evidence of record presents a less than perfectly 
consistent picture of the reality of the appellant's ability 
to manage disbursement of funds.  On the one hand, VA 
psychiatrists say the appellant is incompetent to handle his 
funds, and a VA field interviewer says he can handle his 
funds only with supervision.  On the other hand, the March 
1995 VA examiner, while opining the appellant cannot handle 
his funds, reveals that in fact he does.  Likewise, while 
concluding the appellant needs supervision of his financial 
affairs, the field examiner reports that in fact the 
appellant knows the value of money, pays his bills 
responsibly, has a savings account the account number of 
which he provided, and he answered all questions asked about 
his benefits.  The conclusion that the appellant needs a 
fiduciary seems grossly inconsistent on its face with the 
reported observations.

The March 1995 VA examiner stated the reason for finding the 
appellant incompetent his inability to state the exact amount 
of his check.  He did not specifically relate the opinion of 
incompetence to any of the symptoms or other manifestations 
of mental disability reported.  Unawareness of the exact 
amount of his benefits is weak evidence of incompetence.

The May 1998 VA examiner opined the appellant is incompetent 
to handle his affairs.  He did not relate the opinion to 
specific findings, such as the factors that informed the low 
GAF, otherwise explain how the symptoms he observed 
demonstrated or suggested inability to manage disbursement of 
funds without limitation.

There is other evidence that the appellant does not in fact 
handle his financial affairs alone.  His notice of 
disagreement reveals that his family tells him when his 
benefit check has arrived and in other ways assists him in 
managing his financial affairs.  This is evidence the 
appellant cannot manage his affairs without limitation, 
probative because of its candor.  The apparent inconsistency 
between his mother's declaration that she does not know how 
he spends his money while also reporting that he spends more 
on food than he reports and buys ill fitting clothes 
indicates that she is more involved with management of his 
finances than she reported.  The August 2000 examiner's 
observation of her close involvement with the veteran nearly 
daily is consistent with the Board's conclusion that in fact 
the veteran does not manage his finances on his own, but has 
and needs his mother's assistance.

The accounting the appellant made in the context of opposing 
an apportionment of his benefits was apparently in his own 
hand, consistent with an awareness of his income and 
obligations.  Such awareness is inconsistent with a finding 
of incompetence.  However, the lack of correlation between 
his finances as reported verbally to the April 2000 field 
examiner and the documentation presented indicates that at 
least, his capacity to manage his finances is less than he 
reports, or has deteriorated during the pendency of this 
appeal.  An action to regain unsupervised control of his VA 
benefits only looks forward.  It is irrelevant to a 
determination whether to disburse future benefits without 
limitation that he may have been better able to handle his 
finances when he filed his claim than he is now.

The November 1997 field interviewer's statement, "It is 
obvious the veteran still has problems that remain in need of 
a fiduciary," is conclusory and appears unsupported by and 
inconsistent with the immediately preceding list of findings.  

The subsequent field examiners' reports show a more 
penetrating observation, or a more full and frank disclosure 
of the examiners' observations and judgment.  The December 
1999 and April 2000 field reports weigh in favor of 
continuing the finding of incompetence.

The VA psychiatrists' opinions are strong evidence for 
finding the appellant incompetent.  The observations reported 
in the field examination through the report of November 1997 
are strong evidence against finding the appellant 
incompetent.  The August 2000 VA examiner's opinion tips the 
scale against the veteran's claim to restore his VA benefits 
to his sole control.  The examiner reported the mental 
disabilities that manifest as financial incompetence, and he 
correlated the mental examination findings with the April 
2000 field examiner's findings.  Most significantly, he 
demonstrated that the veteran's appearance of competency, 
judged from his reports of how and how well he manages his 
finances, are not accurate.  I.e., the veteran sincerely 
believes he is doing better than he is and that he is more 
independent than he is.

The preponderance of the evidence must be against finding 
competence to permit VA to find the appellant incompetent.  
Sanders v. Brown, 9 Vet. App. (1995); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence does 
weigh against finding him competent to handle his VA funds 
without limitation.  38 C.F.R. § 3.353(d) (2001).


ORDER

Finding the appellant incompetent to manage his affairs, 
including disbursement of funds without limitation, the 
appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

